PER CURIAM:
In a hearing before a district justice, defendant was convicted of violating a weight restriction on use of a bridge. 75 Pa.C.S. § 4902(a). The district justice fined defendant $6,675 under statutory formula. 75 Pa.C.S. § 4902(e). Defendant took an appeal for trial de novo in common pleas court. 42 Pa.C.S. § 932. After the trial de novo, the court below on February 18, 1981 entered an order which found defendant guilty and reimposed the same sentence which had been given by the magistrate. Defendant filed this timely appeal from that judgment of sentence. Because the court below gave defendant no opportunity to file post-verdict motions between the finding of guilt and imposition of sentence, we must vacate the judgment of sentence and remand for filing of post-verdict motions. See, e.g., Commonwealth v. Aldrete, 303 Pa.Super.Ct. 398, 449 A.2d 747 (1982).
Judgment of Sentence vacated, and case remanded for filing of post-verdict motions. Jurisdiction is not retained.